Citation Nr: 1734852	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-26 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel







INTRODUCTION

The Veteran served in the Army on active duty from February 1971 to April 1991.

This matter comes on appeal from the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The issue on appeal was previously before the Board in June 2016 when it was remanded for additional evidentiary development.  



FINDING OF FACT

The Veteran's service-connected left knee arthritis has been manifested by no less than 110 degrees of flexion and 0 degrees of extension, without x-ray evidence of involvement of two or more major joints or two or more minor joints groups with occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for left knee arthritis have not been met.  38 U.S.C. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds that the AOJ substantially complied with the June 2016 Board remand to obtain the Veteran's records from Dr. Komander and Dr. Simmons addressing the Veteran's left knee disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided an adequate VA examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.


Analysis

In June 2006, the RO granted service connection for arthritis of the left knee and assigned a 10 percent disability rating, effective January 12, 2005.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.                 DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact that are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion) and 5261 (limitation of extension) for limitation of the same joint, as long as both ranges of motion are compensable in degree.  VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees.  A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

The evidence of record documents that the Veteran wears a knee brace on his left knee.  The clinical records associated with the claims file documents complaints of left knee pain but do not include any quantification of any limitation of motion in the knee.  

In a January 2006 VA examination, the Veteran reported incapacitating episodes as often as six times per year, which lasts for one day.  Over the past year, he had six incidents of incapacitation for a total of 7 days.  The Veteran reported that his knee hurts when standing long periods, walking long distances and when getting up from a sitting position.  The examination revealed knee joint abnormality on both the right and left side with findings of tenderness and puffiness laterally.  ROM testing revealed flexion at 110 degrees in the left knee, with pain occurring at 100 degrees.  Extension was 0 degrees with no pain.  Additionally, the examination showed that the Veteran's left knee was limited by pain, fatigue, weakness, lack of endurance, incoordination after repetitive use testing.  The Veteran was diagnosed with osteoarthritis of the left knee, with pain, swelling, and tenderness.  

The Veteran also underwent x-rays during his January 2006 examination, the results for his left knee showed that his bones are intact with no evidence of a fracture, dislocation, or destructive lesion.  Early minimal arthritic change of the patellofemoral joint space is seen with small spur formation at the superior and inferior poles of the patella.  The joint space is otherwise unremarkable.  Some soft tissue calcification adjacent to the posterior aspect of the cortex in the proximal diaphyseal portion of the left tibia is noted.  This is probably a site of an old soft tissue injury with resultant myositis ossificans.  Otherwise, the examination is unremarkable.  The final impression was early osteoarthritic change, left patellofemoral joint space.  The left knee was otherwise unremarkable.  

In a September 2014 DBQ for the Veteran's left knee, the Veteran reported that his knee flare-ups causes his knee to go out on him.  The examiner indicated that the Veteran has localized tenderness and pain on movement in his left knee.  There was no ROM testing conducted for the DBQ.  The examiner noted the Veteran's use a left knee brace to assist with ambulation.  There was no evidence of crepitus and no other significant findings or conditions.  

In February 2015, the Veteran complained of left knee pain.  Physical examination revealed pain with range of motion with limitation in full flexion, valgus deformity and medial and lateral joint line tenderness.  The pertinent assessment was left knee pain.  

Again, in a September 2015 VA examination the Veteran reported that his knee condition began from twenty years of infantry and physical training through snow, rain, and sunshine, while carrying a heavy ruck sack.  The condition has since gotten worse.  The Veteran reported that flare-ups of his left knee can be described as swelling, stiffness, popping, and sometimes his knee gives out.  He added that he is unable to do extended standing or walking.  Objective examination results showed the Veteran had left knee flexion of 110 degrees, and extension from 110 to 0 degrees.  The Veteran's ROM is outside of normal range, with pain exhibited during flexion and weight bearing.  The pain causes functional loss.  However, there was no objective evidence of crepitus.  
Moreover, the Veteran was able to perform repetitive-use testing with at least three repetitions, but there was no additional loss of function or range of motion after three repetitions.  The Veteran did exhibit pain, fatigue, and lack of endurance after repetitive-use testing.  The exam was not conducted during a flare-up, but the Veteran reported pain, fatigue, and lack of endurance that significantly limit functional ability during a flare-up.  Additionally, the Veteran had less movement than normal with disturbance of locomotion.  The Veteran had no reduction in muscle strength or muscle atrophy, nor did the Veteran exhibit joint instability.  The examiner indicated that the Veteran used both a brace and a cane to assist with locomotion.  

As detailed above, additional consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare-ups.  38 C.F.R. § 4.40 (2016).  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45 (2016).  Here, in the most recent VA examination, the Veteran had left knee flexion of 110 degrees, and extension to 0 degrees, with pain exhibited during flexion and weight bearing.  For the Veteran to receive a compensable rating for limitation of motion, his motion must be limited to at least 45 degrees flexion and extension limited to 10 degrees.  However, the Veteran had left knee flexion of 110 degrees and extension to 0 degrees.  Normally, this would not warrant a compensable rating but since the Veteran exhibited pain, fatigue, and lack of endurance an evaluation of 10 percent is warranted.  See DeLuca.  

After considering the evidence of record, the Board finds that for the entire period on appeal, the Veteran is not entitled to a disability rating in excess of 10 percent for his left knee arthritis.  




ORDER

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


